El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
A los fines de lograr acceso a cierto tipo de clientela exclusiva, la aquí recurrida, dueña del Hotel Condado Plaza (anteriormente Condado Holiday Inn), decidió esta-blecer en dicho Hotel un concepto novedoso en Puerto Rico en junio de 1980 bajo el nombre de “Plaza Club”. Dicho concepto, que se conoce comúnmente en la industria hote-lera como concierge level, está orientado a prestar unos ser-vicios exclusivos dirigidos a ejecutivos, profesionales, turis-tas, y jugadores de casino, entre otros.(1) En esencia, se trata de “un hotel dentro de un hotel”, donde el huésped, a cambio de una tarifa más alta, recibe una serie de servicios adicionales a los que se ofrecen en el resto del hotel. Estos servicios los proveen un grupo de personas entrenadas y dedicadas exclusivamente a llenar las necesidades de dicho *30huésped proporcionándole a éste servicios y comodidades de lujo.
Los servicios especiales del Plaza Club incluyen, entre otros, salones de conferencia, atención individualizada, sala de lectura, biblioteca, barra, servicio de secretarias y equipo de oficina y acceso controlado exclusivamente para dichos huéspedes. Inicialmente el Plaza Club se ubicó en uno de los pisos del Condado Plaza, el cual fue lujosamente remodelado. Debido al éxito obtenido por el Plaza Club, dos (2) años más tarde la gerencia optó por adicionar otro piso para dicho concepto y así poder dar cabida a la demanda obtenida. En la remodelación de las facilidades físicas, mercadeo y promoción del producto, el hotel recurrido in-virtió aproximadamente un total de un millón y medio de dólares.
La promoción de estos servicios consiste en el envío de correspondencia directa y literatura promocional masiva a corporaciones multinacionales y agencias de viajes, en adi-ción a los anuncios que se publican en revistas de Estados Unidos y Puerto Rico. El mercadeo de Plaza Club es coor-dinado a través de sus oficinas localizadas en Puerto Rico, Miami y Nueva York.
Aunque este concepto ya se había desarrollado en hote-les de Estados Unidos, el Hotel recurrido fue el primero en adoptarlo en la industria hotelera de Puerto Rico. A partir del comienzo de operaciones del Plaza Club, hoteles locales de la competencia implementaron servicios similares con sus propios nombres distintivos, a saber: Hotel Caribe Hilton — “Vista Club”; Hotel Condado Beach — “Vanderbilt Club”; Hotel Cerromar — “Regency Club”; Hotel Palace— “Crown Club”; y el Hotel Dupont Plaza — “Executive Floor”.
La presente controversia se origina a mediados del año de 1987, cuando la co-demandada Sands Hotel & Casino comienza sus operaciones como hotel e incluye un área de concierge level con el nombre de “Sand’s Plaza Club”.
El Sr. Hugh Andrews, presidente de la corporación que *31opera el Condado Plaza, al enterarse que el Sands Hotel utilizaría el nombre “Sands Plaza Club” para su concierge level, requirió del Sands —por carta fechada el 19 de agosto de 1987— que desistieran de usar dicho nombre, advirtiéndole que este era “propiedad” del Hotel Condado Plaza. El Sands, por su parte, rechazó que el nombre “Plaza Club” perteneciera al Hotel demandante. No conforme con dicha contestación, la demandante Posadas de Puerto Rico Assoc. Inc., instó ante el Tribunal Superior de Puerto Rico, Sala de Carolina, demanda sobre injunction prelimi-nar y permanente.
Según el testimonio del Sr. Edward Tracy, Gerente General del Sands Hotel, quedó establecido que el Sands Plaza Club es un concepto de servicios de lujo a clientela exclusiva, independientemente de aquellos servicios que ordinariamente ofrece el hotel. Declaró, además, que al igual que la parte demandante, el mercado hotelero que persiguen proviene sustancialmente de los Estados Unidos. El señor Tracy, sin embargo, trató de distinguir los servicios ofrecidos por el Sands Hotel & Casino, de aque-llos del Condado Plaza Hotel. Declaró que la distinción bá-sica versa en que sus servicios son ofrecidos a jugadores que apuestan en el casino cuantiosas sumas de dinero y que, a cambio, el hotel les facilita ciertas comodidades es-peciales libre de costo. Admitió, sin embargo, que las habi-taciones y facilidades están disponibles para todo aquel que esté dispuesto a pagar sus tarifas. Indicó que el piso tercero del Sands Hotel será renovado para ofrecer servi-cios como computadoras portátiles, salones de conferencia y área de descanso. Ante tal ampliación, el señor Tracy admitió que podían verse obligados a mercadear sus servi-cios a cuentas corporativas o de ejecutivos. El señor Tracy señaló, además, que existe una distinción en la decoración del servicio que ofrecen, y el estilo que quieren proyectar. Estableció una diferencia en el precio de ambos servicios y sobre la localización de los servicios en los respectivos *32hoteles. El del Condado Plaza se encuentra en los pisos noveno y décimo del mismo mientras que en el Sands se encuentra en un ala independiente del hotel. En cuanto al precio estableció una marcada diferencia: de $200-240 el Condado Plaza a $310-750 el Sands Hotel.
El tribunal de instancia dictó sentencia parcial decla-rando con lugar la demanda, concediendo, al amparo de la Regla 57 de Procedimiento Civil, 32 L.P.R.A. Ap. III, injunction permanente a favor del demandante y ordenando al demandado a abstenerse de utilizar el nombre "Sands Plaza Club” Le ordenó, en adición, que destruyera los pa-peles y materiales de promoción donde aparezca el nombre de Sands Plaza Club. El tribunal de instancia concluyó que: (1) el nombre “Plaza Club” no es genérico por tener un significado secundario en nuestra industria hotelera, y(2) que el uso del nombre “Sands Plaza Club” por la parte de-mandada crea una posibilidad de confusión por lo que pro-cedía el injunction solicitado.
Inconforme, los demandados recurrieron —vía revi-sión— ante este Tribunal, imputándole al foro de instancia haber errado al concluir que:
a) ... existe una posibilidad de confusión por el uso del nombre “Sands Plaza Club”
b) ... la mera “posibilidad” de confusión bastaba para emitir el injunction;
c) ... la palabra “Plaza” y la frase “Plaza Club” no son nombres genéricos dentro de la industria hotelera;
d)... hay un significado secundario mediante el cual los clientes de Condado Plaza identifican a “The Plaza Club” con dicho hotel;
e) ... el hecho de que los dos productos vayan dirigidos a distin-tos mercados es inmaterial;
f) ... existe similaridad en los nombres que crea una posibilidad de confusión;
g) ... la [mjoción sobre [determinaciones de [hjechos, [cjonclusión de [djerecho [ajdicionales y de [reconsideración presentados por las recurrentes [no tengan mérito suficiente como para haberlas declarado con lugar;]
*33h) [el pago de honorarios de abogados proceda contra las recu-. rrentes ante un punto tan novel;]
i)[la apreciación de la prueba estuvo, correcta, y;]
j) [el injunction solicitado por la recurrente sea procedente en derecho.] Solicitud de revisión, págs. 4-5.
Expedimos el auto solicitado, ordenando la paralización de los procedimientos a nivel de instancia hasta tanto otra cosa dispusiera este Tribunal. Estando en condiciones de resolver el recurso, procedemos a así hacerlo.
La presente controversia se encuentra plasmada en el derecho marcario de servicios. Una "marca de servicio” {service mark) es aquella “utilizada en la venta o promoción de servicios que identifica los servicios que presta una persona o institución y los distingue de los servicios de otras”. (Traducción nuestra.) Lanham Trademark Act., Sec. 45 (15 U.S.C. sec. 1127). Dicha marca identifica un servicio en que no está envuelta la manufactura ni la venta de bienes, por lo que difiere a una “marca de fábrica” en que no identifica un objeto tangible. A pesar de esta diferencia, tanto las marcas de fábrica como las de servicio, sirven el mismo propósito, esto es, el de identificar la fuente de los bienes o servicios, protegiendo la “plusvalía” {goodwill) del negocio y protegiendo a los consumidores desde el punto de vista que éstos pueden distinguir entre productos que compiten entre sí. Park’n Fly, Inc. v. Dollar Park and Fly, Inc., 469 U.S. 189, 198 (1984).
La original Ley de Marcas de Fábrica de Puerto Rico, Ley Núm. 66 de 28 de julio de 1923, según enmendada, 10 L.P.R.A. see. 191 y ss., no contemplaba las “marcas de servicios” y no le brindaba a éstos protección registral en el Departamento de Estado.(2) Nada impide, sin *34embargo, que una “marca de servicio” reciba protección en nuestra jurisdicción al amparo de la doctrina sobre compe-tencia desleal o ilícita. A esos efectos, véanse: 3 Coliman, The Law of Unfair Competition, Trademarks and Monopolies Sec. 17.15, pág. 60 (1983); Gilbert/Robinson v. Carrie Beverage-Missouri Inc., 758 F. Supp. 512 (E.D.Mo. 1991); Armstrong Co. v. Nu-Enamel, 135 U.S. 325 (1938). Como es sabido, la doctrina sobre competencia desleal o ilícita ha sido aceptada y aplicada por este Tribunal. Eneglotaria Medicine Co. v. Sosa López, 38 D.P.R. 604 (1928); Cooperativa Cafeteros v. Colón Colón, 91 D.P.R. 372 (1964); Reynal v. Tribunal Superior, 102 D.P.R. 260, 264 (1974); Colgate-Palmolive v. Mistolín, 117 D.P.R. 313 (1986).
La referida doctrina sobre competencia desleal tiene como fin que los tribunales otorguen un remedio a un comerciante afectado por actos deshonestos, injustos o injustificables de otro, el cual trata de ofrecer al público los bienes o servicios del primer comerciante como los suyos. A esos efectos la jurisprudencia federal ha resuelto que “[t]he rule is well-settled that nothing less than conduct tending to pass off one man’s merchandise or business as that of another will constitute unfair competition”. Socony-Vacuum Oil Co. v. Rosen, 108 F.2d 632, 635 (6to Cir. 1940); Callman, ante, Vol. 1, Sec. 2.02, pág. 6; Elgin Nat’l Watch Co. v. Illinois Watch Case Co., 179 U.S. 665, 674 (1950); Coats v. Merrick Thread Co., 149, 562, 566 (1893). De esta manera se protege al comerciante honesto y al público de ser engañado a la vez que se promueve la competencia justa. Las acciones por infracción a “marcas de fábrica” son una rama derivada de la amplia gama de acciones basadas en competencia desleal. New West Corp. v. NYM Co. of *35Cal., Inc., 595 F.2d 1194 (9no Cir. 1979); Bowmar Instrument Corp. v. Continental Micro., 497 F. Supp. 947 (S.D.N.Y. 1980); American Optical Corp. v. North American Optical, 489 F. Supp. 443 (N.D.N.Y. 1979). En una acción por infracción a “marca de fábrica” están presentes, de ordina-rio, los actos necesarios constitutivos de competencia desleal. Armstrong Co. v. Nu-Enamel, supra, pág. 325; Neely v. Boland Manufacturing Co., 274 F.2d 195, 203 (8vo Cir. 1960).
Resolvemos, en consecuencia, que la acción por violación a una “marca de servicio” debe ser analizada en nuestra jurisdicción al amparo de la doctrina sobre competencia desleal o ilícita utilizando el análisis contenido en las decisiones emitidas bajo la Ley de Marcas de Fábrica de Puerto Rico. Colgate-Palmolive v. Mistolín, ante, pág. 322. Ahora bien, y como consecuencia del hecho que la re-ferida Ley se deriva de la Ley de Marcas Federal, resulta de gran valor persuasivo la jurisprudencia interpretativa de la Ley Federal. Colgate-Palmolive v. Mistolín, ante, pág. 323.
h-H
 Una persona o corporación tiene un derecho propietario sobre una “marca de fábrica o de servicio” cuando dicha marca es usada en conexión con su producto o servicio para indicar su origen y distinguirlo de otros. Discount Muffler Shop, Inc. v. Meineke Realty Corp., Inc., 535 F. Supp. 439 (N.D. Ohio 1982); Estate of Presley v. Russen, 513 F. Supp. 1339 (D. N.J. 1981). Véase, además, Colgate-Palmolive v. Mistolín, ante, pág. 322. El derecho pro-pietario de una marca es obtenido por su uso y no por su inscripción. Union Nat. Bank, Laredo v. Union Nat. Bank, Austin, 909 F.2d 839 (5to Cir. 1990); Gilbert/Robinson Inc. v. Carrie Beverage-Missouri, ante; Callman, ante, Vol. 4A, *36Sec. 25.03, pág. 17; E.C. Vandenburgh, Trademark Law and Procedure, 2da ed., Nueva York, Ed. The Bobbs-Merrill Company, 1968, pág. 53; Jordan K. Rand, Ltd. v. Lazoff Bros., Inc., 537 F. Supp. 587 (D.P.R. 1982). Este de-recho propietario, el cual permite el uso exclusivo de una marca pertence al que primero utilice la marca dentro de la jurisdicción que ofrece la protección jurídica.(3) Colgate-Palmolive v. Mistolín, ante. Sin embargo, este derecho es uno limitado. El primer usuario de una marca no puede excluir el uso posterior de dicha marca por parte de otros usuarios en áreas en donde actualmente no hace negocios o donde no es probable que lo realice en un futuro. Union Nat. Bank, Laredo v. Union Nat: Bank Austin, ante; Hanover Milling Co. v. Metcalf., 240 U.S. 403 (1915). Tampoco puede reclamar este derecho si ha dejado de utilizar, o ha abandonado, la marca. Exxon Corp. v. Humble Exploration Co., Inc., 695 F.2d 91, 101 (5to Cir. 1983). Por último, el dueño de una marca no puede impedir que otros utilicen una marca similar si esta última no crea una probabilidad de confusión al consumidor.
Estas limitaciones son manifestaciones de dos (2) principios fundamentales del derecho marcario, los cuales tienen el fin de promover la competencia en el sentido de proteger a los consumidores de confusión y monopolio, y, en segundo lugar, el de proteger la reputación y la “plusvalía” (goodwill) que una marca haya obtenido. A estos efectos se señaló en Hanover Milling Co. v. Metcalf., ante, pág. 413:
... trade-marks, and the right to their exclusive use, are of course to be classed among property rights ... but only in sense that a man’s right to the continued enjoyment of his trade reputation and good-will that flows from it, free from unwarran*37ted interference by others, is a property right, for the protection of which a trade-mark is an instrumentality. (Cita omitada.)
Una parte que solicita un injunction por infracción de “marca de fábrica o servicio” en nuestra jurisdicción tiene que demostrar, para poder prevalecer, que: el nombre sobre el cual desea la exclusividad sobre determinado producto o servicio es protegible o está sujeto a ser apropiado por quien lo reclama; que él fue el que primero lo utilizó en conexión con su producto o servicio en este foro, esto es, Puerto Rico; que existe una probabilidad de confusión al consumidor entre su marca y la del demandado; y finalmente, debido a que el demandante solicita un remedio en equidad, debe demostrar que dicha probabilidad de confusión le causa un daño irreparable para el cual no posee otro remedio adecuado en ley.
h-H I — í
La determinación de si una palabra o frase es elegible a ser protegida bajo el derecho marcario depende de la categoría a que dicha palabra o frase pertenece. Para propósitos de este análisis marcario, las marcas se dividen en cuatro (4) categorías, a saber: arbitrarias o imaginables, sugestivas, descriptivas y genéricas. Colgate-Palmolive v. Mistolín, ante, págs. 326-327.
La marca arbitraria o imaginable no guarda relación con las características del producto o servicio que identifica la marca. Las marcas imaginables son aquellas palabras que se inventan los comerciantes con el propósito de utilizarlas como marcas, como por ejemplo las marcas Xerox y Kodak. Véanse: Zatarains, Inc. v. Oak Grove Smokehouse, Inc., 698 F.2d 786, 791 (5to Cir. 1983); Eastman Kodak Co. v. Weil, 243 N.Y.S. 319 (1930). Por otro lado, el término arbitrario se refiere a palabras comunes u ordinarias que no sugieren o describen los servicios *38envueltos. Por ejemplo, “Ivory” aplicado a un jabón. Zatarains Inc. v. Oak Grove Smokehouse Inc., ante, pág. 791.
Las marcas sugestivas son aquellas que sugieren mediante un esfuerzo de la imaginación del consumidor alguna característica del producto. Coach House Restaurant v. Coach and Six Restaurants, 934 F.2d 1551 (11mo Cir. 1991); Colgate-Palmolive v. Mistolín, ante. A manera de ilustración, la marca “Caesars Palace” como marca de un hotel se consideró sugestiva por sugerir la opulencia del hotel y el slogan “hace feliz a su nariz” para un limpiador. Véanse: Caesars World, Inc. v. Caesars Palace, Inc., 179 U.S.P.Q. 14 (D.C. Neb. 1973), y Colgate-Palmolive v. Mistolín, ante, pág. 327. Las marcas arbitrarias o imaginables y las sugestivas están sujetas a protección para el uso exclusivo del que las reclama.
Una marca descriptiva, la cual identifica características o cualidades de un producto o servicio, puede llegar a ser de uso exclusivo únicamente si dicha marca ha adquirido un significado secundario. Park’n Fly, Inc. v. Dollar Park and Fly, Inc., pág. 194. Se obtiene el significado secundario cuando el consumidor asocia la marca con los bienes de un producto en particular. Véase Cooperativa Cafeteros v. Colón Colón, ante, pág. 387. A manera de ejemplo, las siguientes marcas han sido catalogadas como descriptivas: Café Rico; “Dry Fry” usado como marca de un roseador para freir sin aceite; “Nu-Enamel”, para esmalte de uñas. Véanse: Cooperativa Cafeteros v. Colón Colón, ante, pág. 385; Armstrong Co. v. Nu-Enamel, ante.
Por otro lado, “\u\n término genérico es uno que se refiere al género o clase dentro del cual un producto en particular es un espécimen”. (Traducción nuestra y énfasis suplido.) Park ’n Fly, Inc. v. Dollar Park and Fly, Inc., ante, pág. 194. El término genérico es aquél que el público consumidor denomina o conoce como nombre común del *39género y no de un producto de una fuente particular. Véase Colón v. Carlos Martínez, Inc., 112 D.P.R. 846 (1982). Una marca genérica, no importa el significado secundario que tenga, no puede ser utilizada exclusivamente por persona o institución alguna si se usa para identificar un producto o servicio de dicho género. A esos efectos, nos señala J.T. McCarthy que “Generic Mark communicates information about nature or class of article or service and therefore can never become service or trademark”. J.T. McCarthy, Trademarks and Unfair Competition, 2da ed., 1984, Sec. 15.1 (c), pág. 658. Véanse: Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4 (2do Cir. 1976); A.J. Canfield Co. v. Honickman, 808 F.2d 291, 304 (3er Cir. 1986); Miller Brewing Co. v. Falstaff Brewing Corp., 655 F.2d 5 (1er Cir. 1981). WSM, Inc. v. Hilton, 724 F.2d 1320 (8vo Cir. 1984). Añade el distinguido autor que “Once determined to be generic, no amount of purported evidence of secondary meaning can serve to give legal protection to the generic term”. McCarthy, op. cit.
El término genérico pertenece al dominio público y puede ser utilizado por cualquier persona para identificar el producto y servicio de ese género. Cualquier término, aunque sea arbitrario, puede convertirse en genérico a través de su uso. Colgate-Pamolive v. Mistolín, ante, pág. 327; Keebler Co. v. Rovira Biscuit Corp., 624 F.2d 366, 374 (1er Cir. 1980). La determinación de si una marca se ha convertido en “genérica” se hace a base del significado primario que le da la mayoría de los consumidores a determinada marca de un producto o servicio.
The primary significance of the registered mark to the relevant public ... shall be the test for determining whether the registered mark has become the common descriptive name of goods or services in connection with which it has been used .... Lanham Trademark Act., Sec. 14 (c) 15 U.S.C. sec. 1064(c).
Algunos términos que se han considerado por los tribu-*40nales como nombres genéricos son: aspirin, (4) shredded wheat,(5) thermos,(6) entre otros. Véase, además, Keebler Co. v. Rovira Biscuit Corp., ante, en donde se determina que la marca export soda era genérica en Puerto Rico, ya que se demostró que el consumidor puertorriqueño deno-minaba una clase de galleta por dicho nombre. Por otro lado, en Trump v. Caesars World, Inc., 645 F. Supp. 1015 (D. N.J. 1986) se estableció que la palabra “Palace” no es genérica cuando se usa para identificar un casino o un hotel, ya que en este aspecto es usado de manera metafórica.
El demandado recurrente alega en el caso ante nos que “Plaza” o “Plaza Club” son términos genéricos y que, en consecuencia, erró el tribunal de instancia al determinar que no lo son por, alegadamente, tener éstos un significado secundario. Fundamenta el recurrente su alegación en el proliferado uso de la palabra Plaza y “Plaza Club”, tanto en la industria hotelera como fuera de ella.
I — I I — I
La categorización de una palabra o frase en derecho marcarlo se examina a base de la relación entre el producto o servicio y la marca en cuestión y a base dél mercado a quien va dirigido el producto. Una palabra puede ser genérica para determinado producto o servicio por determinar su género, mas puede ser descriptiva o arbitraria para otros. Por otro lado, puede que una palabra sea genérica para determinado mercado, mas no para otros. Véanse: Keebler Co. v. Rovira Biscuit Corp., ante; Colón v. Carlos Martínez, Inc., ante.
Debido a que los consumidores del servicio en cuestión *41son mayormente de los Estados Unidos y es a ese mercado a quien se dirige la promoción del producto, es altamente relevante el significado primario que se da en este mercado a la palabra “Plaza”.(7)
A estos fines, el diccionario resulta de gran ayuda. El mismo constituye “evidencia apropiada y relevante” para determinar el significado primario de un término. American Heritage Life Ins. Co. v. Heritage Life Ins. Co., 494 F.2d 3, 11 (5to Cir. 1974); Zatarains. v. Oak Grove Smokehouse, Inc., ante, pág. 792. El Diccionario de la Lengua Española, 20ma ed., brinda varias definiciones para la palabra “plaza”; entre ellas, la define como un “[l]ugar ancho y espacioso dentro de poblado”, o aquél donde “se venden los mantenimientos y se tiene el trato común de los vecinos y comarcanos, y donde se celebran las ferias, los mercados y fiestas públicas”. Debe mantenerse presente, sin embargo, que aun cuando el término “plaza” tenga su origen en el lenguaje español, el mismo se ha “adoptado” en el lenguaje inglés, definiéndose el mismo como, “an open square or market place in a city or town for the use of the public”. Webster’s New Universal Unabridge Dictionary, 2da ed., Nueva York, Ed. Dorset y Barber, 1983, pág. 1377. Véase, además, The American Heritage Dictionary, 2da ed., Boston, Ed. Houghton Mifflin Co. 1985, pág. 951.
Conforme a lo expuesto, dicha palabra no corresponde, por definición, al servicio que ofrecen estos hoteles. La pa-labra “plaza” denota un sitio público donde la gente se re-úne ya sea a comprar o socializar. Los servicios que estos hoteles ofrecen en el concierge level son servicios exclusi-vos, con atenciones especiales, a cierto tipo de clientela. La palabra “Plaza” o la frase “Plaza Club” tomada en su tota-lidád, no determina ni significa el género del servicio que ofrece el Condado Plaza Hotel.
*42Tampoco ha quedado demostrado que los consumidores utilizen los términos “Plaza” o “Plaza Club” para denomi-nar el género del servicio en cuestión que ofrecen los hoteles. Ambas partes coinciden que estos servicios se co-nocen comúnmente en la industria hotelera como concierge level. Aunque es cierto que la palabra “Plaza”, como “Plaza Club”, son usadas en el mercado norteamericano y puerto-rriqueño como marca de diversos productos o servicios, dicha circunstancia por sí sola no la convierte en una marca genérica. Sin embargo, y conforme veremos más adelante, el uso proliferado de cierta palabra tiene el efecto de dis-minuir la probabilidad de confusión.
La frase “Plaza Club” tampoco es un término descriptivo ya que de él no se desprende claramente ninguna caracte-rística ni cualidad del servicio prestado por dichos hoteles.
Consecuencia de todo lo anteriormente expuesto resulta ser que los términos “Plaza o Plaza Club” no son “marcas genéricas o descriptivas” del servicio particular en contro-versia que prestan los hoteles y que comúnmente se co-noce, en el negocio hotelero, como concierge level. Forzoso resulta ser la conclusión, en consecuencia, que los referidos términos pueden ser objeto de apropiación y de uso exclu-sivo de alguna persona o institución si se determina que los mismos “identifican” el servicio particular que presta dicha persona o institución y que ésta lo utilizó primero.
<¡
Es doctrina establecida por este Tribunal que ese derecho propietario le pertenece al que primero utilice el nombre en conexión con su producto o servicio en la jurisdicción que ofrece la protección jurídica, en este caso Puerto Rico. Véanse: Colgate-Palmolive v. Mistolín, ante; Jordan K. Rand, Ltd. v. Lazoff Bros., Inc., ante. En el caso de autos ambas partes coinciden que Condado Plaza fue el primero en utilizar en Puerto Rico el término “Plaza Club” *43para denominar el servicio ofrecido por ambos hoteles. En-tendemos, en consecuencia, que el Hotel Condado Plaza tiene un “derecho propietario” sobre dicha marca.
Ahora bien, existe una violación o infracción a ese derecho propietario de marca de fábrica o servicio, únicamente si la marca utilizada posteriormente por un competidor u otro comerciante crea una probabilidad de confusión al consumidor con respecto a la marca protegida. El propósito de evitar que exista confusión entre dos (2) marcas es no tan solo evitar una competencia desleal hacia el primer usuario de la marca, sino también en protección del público consumidor, esto es, que éste pueda distinguir eficientemente entre un sinnúmero de productos o servicios similares.!(8) La Ley de Marcas de Fábrica de Puerto Rico vigente contempla, en su See. 4, esta figura al establecer que no se registrará una marca de fábrica “que sea muy probable que ocasione confusión o equivocación en la mente del público ...”. (Énfasis suplido.) 10 L.P.R.A. see. 194.
El criterio (test) a seguir es relativamente sencillo: cuando un comprador prudente y razonable puede comprar un producto bajo la creencia que está comprando otro producto, existe la probabilidad de confusión.(9) La confusión sobre el origen de un producto no tiene que envolver productos o servicios idénticos; es suficiente que compitan entre sí o que estén relacionados en una manera que pueda implicar un origen común. Callman, ante, Vol. 3A, Sec. 20.02 (1988).(10)
*44La confusión necesaria para establecer una infracción de marcas tiene que ser probable. Una mera posibilidad de confusión no es suficiente para emitir el injunction. Callman, ante, Vol. 3A, Sec. 20.07, pág. 31 (1988); Colgate-Palmolive v. Mistolín, ante. Swarthmore Classics, Inc. v. Swarthmore Junior, 81 F. Supp. 917 (S.D. N.Y. 1949); Selchow & Righter Co. v. Decipher, Inc., 598 F. Supp. 1489 (E.D. Va. 1984); AMP Inc. v. Foy, 540 F.2d 1181 (4to Cir. 1976); WSM, Inc. v. Hilton, ante; Fisher Stoves, Inc. v. All Nighter Stove Works, 626 F.2d 193 (1er Cir. 1980); Grotrian, Helfferich, Schulz, etc. v. Steinway & Sons 523 F.2d 1331 (2do Cir. 1975). Véase, además, 10 L.P.R.A. sec. 194. El tribunal de instancia erróneamente concluyó que la mera posibilidad de confusión es-suficiente para expedir un injunction por infracción de marcas.
Un examen integral de las distintas expresiones de este Tribunal en J. Beléndez Solá, Inc. v. Rivera, 102 D.P.R. 276 (1974); Cooperativa de Cafeteros v. Colón, ante, Colgate-Palmolive v. Mistolín, ante, pág. 332; y, sobre todo, lo estatuido en la antes citada See. 4 de la Ley de Marcas de Fábrica de Puerto Rico vigente en nuestra jurisdicción, nos convence de que la norma debe ser a los efectos de que no es suficiente la mera posibilidad de confusión y que se requiere que la confusión sea una probable. A la luz de lo antes expuesto, resolvemos que erró el tribunal de instancia al determinar que existía en el presente caso una infracción de marcas por razón de la existencia de la mera posibilidad de confusión. Resulta, en consecuencia, necesario determinar si el demandante demostró, a través de la *45prueba que presentara ante el tribunal de instancia, que existía una probabilidad de confusión. Veamos.
V
En primer lugar, tenemos que señalar que no existe una norma precisa para poder determinar la existencia de probabilidad de confusión entre dos (2) productos o servicios. Este es un concepto relativo que se determina según las circunstancias de cada caso en particular, basándose la determinación que sobre ello se haga en un balance de los factores o criterios desarrollados jurisprudencialmente. Algunos de estos criterios son: la similaridad entre las marcas; similaridad de los productos o servicios; la fuerza de la marca o su distintivo; la intención del segundo usuario al adoptar la marca de servicio y, evidencia de confusión actual o real. Callman, ante, Vol. 3A, Sec. 20.07, pág. 32 (1988); M.H. Bierman y J.D. Wexler, Toward a Reformulation of the Test for Determining Trademark Infringement, 80 Trademark Rep. 1, 2-3 y 30-35 (1990), y casos allí citados.(11) Examinemos, entonces, la aplicación de estos factores al caso de autos.
A. Fuerza de las marcas
Un factor vital en la determinación de confusión entre dos (2) marcas de servicio es la “fuerza o debilidad” de la marca del demandante. Mientras más “débil” sea la marca menos probable es la confusión.
La “fuerza” de una marca depende de su distintivo o la tendencia de identificar los servicios ofrecidos bajo una marca como pertenecientes a, o provenientes de, una fuente en particular. Por lo tanto, la evidencia de que la marca es extensamente utilizada por terceros en la misma *46industria es altamente relevante para demostrar la “debi-lidad” de una marca o su falta de distintivo. Sun Banks of Fla. v. Sun Fed. Sav. & Loan, 651 F.2d 311 (5to Cir. 1981); Holiday Inns, Inc. v. Holiday Out in America, 481 F.2d 445 (5to Cir. 1973); Kinark Corp. v. Camelot, Inc., 548 F. Supp. 429 (D. N.J. 1982).
 La “fuerza o debilidad” de una marca determina el grado de protección a brindarse a la marca sobre otras similares. La marca “fuerte” tiene una mayor esfera de protección mientras que la protección de una marca “débil” estará limitada a evitar que productos o servicios estrecha-mente relacionados utilicen marcas similares. Existe pro-babilidad de confusión entre dos (2) marcas, aunque sean “débiles”, si sus nombres y productos o servicios son iguales.
En Puerto Rico sólo el Condado Plaza y el Sands Hotel son los que utilizan el término “Plaza Club” para denomi-nar sus servicios de concierge levels. Sin embargo, como el mercado para este servicio proviene mayormente de los Es-tados Unidos, tenemos que determinar la “fuerza o debili-dad” de la marca “Plaza o Plaza Club” desde el punto de vista de dicho mercado. Vandenburgh, op. cit., págs. 79-80; Gucci America, Inc. v. Action Activewear, Inc., 759 F. Supp. 1060 (S.D. N.Y. 1991).
La parte demandada recurrente, tanto mediante prueba documental como testifical, demostró el proliferado uso de la palabra “Plaza” en la industria hotelera. En la misma dicha palabra se utiliza en nombres de hoteles tanto en Puerto Rico como a nivel internacional. Los propios testigos de la parte demandante, el Sr. Hugh Andrews y la Sra. Consuelo McMurray, admitieron que seleccionaron el término “Plaza” porque el mismo “es usado por muchos hoteles mundialmente conocidos y tiene un significado en el mercado hotelero muy bueno”. La prueba documental de la recurrente reveló que hay en Estados *47Unidos 114 instancias del uso de la palabra Plaza en la industria hotelera.(10) Además, quedó demostrado por la re-currente que el nombre “Plaza Club” se utiliza en relación con la industria hotelera, en situación similar a la del Hotel demandante, por las cadenas hoteleras Raddison, Holiday Inn, Sands y Pickett, Inns of Americas Hotel. En adi-ción, tenemos que la parte recurrente demostró que dicho término es muy utilizado en productos y servicios no rela-cionados con la industria hotelera tales como clubes noc-turnos, clubes de fisicultura y de tennis, por restaurantes, y centros comerciales. Concluimos, en consecuencia, que la marca “Plaza Club” en el caso de autos es una “débil”.
B. Similitud de las marcas
Para que se establezca una probabilidad de confusión, es necesario que exista una similitud de las marcas aunque este factor;, por sí solo, no ocasione dicha confusión. El grado de similitud entre las marcas se determina comparando ambas marcas en su totalidad. Cooperativa Cafeteros v. Colón Colón, ante. Las marcas no tienen que ser idénticas para que se constituya una infracción de marca. Es suficiente que la parte sustancial o dominante de la marca sea copiada o imitada. Jordan K. Rand, Ltd. v. Lazoff Bros. Inc., ante; Gilbert/Robinson v. Carrie Beverage-Missouri, ante. Se ha establecido, por jurisprudencia federal, que la adición de un nombre a una marca idéntica a la otra usualmente no destruye o elimina la probabilidad de confusión. Callman, ante, Vol. 3A, Sec. 20.37, pág. 314 (1988). Sin embargo, si el nombre es tan conocido que se convierte en la parte dominante de la marca puede que elimine la probabilidad de confusión no tan sólo del origen *48sino de afiliación o conexión. Callman, ante. Una adición de un nombre a una marca puede ser suficiente para evitar la confusión dependiendo de la fuerza de la parte principal de la marca y del distintivo del nombre adicional. “Where a trademark is itself weak, minor additions may effectively negate any confusing similarity.” 3 Callman, ante, Sec. 82.1 (i), pág. 722. Véase Playboy Enterprises Inc. v. Chuckleberry Pub., 486 F. Supp. 414 (S.D. N.Y. 1980).
Las marcas Plaza Club y Sands Plaza Club sólo difieren en la palabra Sands, la cual indica el origen de la fuente de dicho servicio. El demandado recurrente alega que el voca-blo Sands es suficientemente conocido, lo que evita que se cause una confusión entre ambas marcas. Entendemos que le asiste la razón. Al determinar que Plaza Club es una marca débil y poco distintiva hay que reconocer que el vo-cablo Sand’s es lo suficientemente fuerte para lograr una distinción entre ambas marcas que evita la confusión en los consumidores; más aun, cuando las promociones de es-tos servicios siempre van acompañadas del nombre del hotel que los ofrece.
C. Similitud de los servicios prestados
Mientras más cercana sea la similitud entre dos (2) productos o servicios más probabilidad existe de que se cree confusión. Además de la similaridad en productos o servicios, hay que tener presente la proximidad del mercado y territorio a que van dirigidos. No se requiere que el servicio o su mercado sean idénticos, pero sí, que sean lo suficientemente similares que hagan hacer creer al público que ambos tienen un origen o una afiliación común.
En el caso de autos, ambos servicios van dirigidos a brindarles, en áreas designadas del hotel, unas atenciones y comodidades especiales a ciertos huéspedes del hotel co-nocido en la industria hotelera como un concierge level. El *49recurrente alega, sin embargo, que hay distinciones en cuanto al mercado, decoración y el precio de ambas facilidades. Este no pudo demostrar, exitosamente ante el tribunal de instancia su alegación de que su producto iba dirigido a un mercado distinto. El propio gerente general del Hotel Sands declaró que, aun cuando la mayoría de sus clientes son jugadores profesionales de casino, las facilida-des del Sands Plaza Club estaban disponibles para todo aquel que pueda pagar la tarifa correspondiente. Más aun, las promociones hechas por el Sands Plaza Club no hacen distinciones sobre mercado. Ambos hoteles promocionan sus facilidades de concierge level por medio de literatura directa a las agencias de viajes, y publican anuncios en revistas y periódicos en los Estados Unidos y en países extranjeros. Aunque este factor favorece a los demandan-tes, el mismo, por sí solo, no establece una probabilidad de confusión.
D. Intención del segundo usuario
La intención del segundo usuario en adoptar una marca con el propósito de engañar al público para obtener beneficio de la reputación de su competidor, es un factor relevante que ayuda a establecer la probabilidad de confusión. Sin embargo, este factor pierde importancia si otros hechos demuestran que no hay tal confusión.
El presidente del Hotel Sands, al momento de abrirse el “Plaza Club” del demandante Condado Plaza, tenía un in-terés propietario en el referido Hotel. Hasta el 1983, él era Presidente de Posadas Associates S.A. que, a su vez, era dueña de un 25% de dicho Hotel. Dicho ejecutivo, obvia-mente, tenía conocimiento del progreso y éxito que tuvo dicho concepto innovador en Puerto Rico. Ello, por sí solo, no es suficiente para imputarle la intención o propósito de engañar al público y gozar del beneficio de la reputación *50del competidor. GTE Corp. v. Williams, 904 F.2d 536 (10mo Cir. 1990). El tribunal de instancia no determinó que hu-biese tal intención.
E. Confusión actual
Evidencia de confusión actual no es necesaria para demostrar infracción de marcas aunque constituiría la mejor evidencia para demostrar que existe una probabilidad de confusión. Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d 252 (5to Cir. 1980); Helen Curtis Industries v. Church & Dwight Co., 560 F.2d 1325 (7mo Cir. 1977); Sun-Fun Products v. Suntan Research & Development, 656 F.2d 186 (5to Cir. 1981); American Intern. Group v. American Intern. Bank, 926 F.2d 829 (9no Cir. 1991). En el caso de autos ninguna de las partes produjo evidencia sobre la existencia o ausencia de confusión actual o real de los consumidores, por lo que prescindimos de este factor para la presente determinación.
VI
Haciendo un balance de los factores antes expuestos, concluimos que la parte demandante no demostró que exis-tiera una probabilidad de confusión entre ambas marcas. La palabra Plaza es muy usada en la industria hotelera y precisamente esa fue la razón por la que ellos la adoptaron. El hecho de que la parte demandada le añadiera el nombre distintivo “Sands” tuvo la consecuencia ulterior de impedir la existencia de confusión en la mente del consumidor.(11) En adición, las promociones y anuncios de estos servicios *51de concierge level siempre van acompañados del nombre del hotel que los ofrece. Este factor, unido a la diferencia en precio de ambos servicios, hace que el consumidor pru-dente y razonable pueda distinguirlas y evitar así la con-fusión del origen o afiliación de quien las provee.
Determinamos, en consecuencia, que el demandado re-currente no incurrió en una competencia desleal, debido a que una mera posibilidad de confusión no es suficiente para sostener la acción por él radicada y el demandante no demostró que fuera probable que el nombre Sands Plaza Club ocasionara confusión.
Por los fundamentos antes expuestos, se revoca la sen-tencia dictada por el Tribunal Superior de Puerto Rico, Sala de Carolina. Se dictará sentencia de conformidad.
El Juez Asociado Señor Fuster Berlingeri emitió opinión concurrente. El Juez Asociado Señor Hernández Denton emitió opinión concurrente y disidente. El Juez Asociado Señor Negrón García se inhibió.
— O —

 Sus huéspedes básicamente se dividen, porcentualmente, en tres (3) grupos:
a) 70% Ejecutivo corporativo comercial.
b) 25% Jugadores profesionales de casino o turistas recomendados por agencias de pasajes.
c) 5% Grupos y convenciones.


 La citada Ley Núm. 66 , ley vigente a la fecha de la ocurrencia de los hechos en el presente caso, fue derogada por la Ley Núm. 63 de 14 de agosto de 1991 (10 L.P.R.A. see. 171 et seq.), estatuto que sí contempla las “marcas de servicio” y que entró en vigor el 14 de febrero de 1992.
*34Bajo la Ley Federal de Marcas de Fábrica conocida como el Lanham Trademark Act, Sec. 3 (15 U.S.C. sec. 1053), las marcas de servicio sí son inscribibles en el Departamento de Patentes y Marcas de Fábrica Federal en Washington D.C. y gozan de la misma protección de una marca de fábrica. American Intern. Group v. American Intern. Bank, 926 F.2d 829 (9no Cir. 1991).


 Las marcas de fábrica sólo reciben protección jurídica dentro de determinado mercado y jurisdicción por lo que lo relevante es el uso de la marca o símbolo en Puerto Rico. Colgate-Palmolive v. Mistolín, 117 D.P.R. 313, 325 (1986).


 Bayer Co. v. United Drug Co., 272 F. Supp. 505 (S.D. N.Y. 1921).


 Kellogg Co. v. Nat. Biscuit Co., 305 U.S. 111 (1938).


 King-seeley Thermos Co. v. Alladin Industries, Inc., 321 F.3d 577 (2do Cir. 1963).


 Debe señalarse que los demandantes recurridos realmente no objetan el uso de la palabra “Club”.


 J.T. McCarthy, Trademarks and Unfair Competition, 2da ed., 1984, Sec. 2.1, pág. 47; Thompson Medical Co., Inc. v. Pfizer, Inc., 753 F.2d 208 (2do Cir. 1985).


 Fonalledas v. Las Monjas Dairy Corp., 63 D.P.R. 87 (1944); McCarthy, op. cit., Sec. 24.1 pág. 160; 3A Callman, The Law of Unfair Competition, Trademarks and Monopolies Secs. 20.01-20.03 (1988).


 Otro tipo de confusión puede consistir en que la similaridad de las marcas sobre productos o servicios relacionados sugiera erróneamente alguna clase de afi-liación entre el demandante y el demandado. Esta confusión procede de la creencia *44de que el primer usuario de la marca promociona, autoriza o está en alguna manera relacionada con los productos o servicios del segundo usuario, aunque el público reconozca que el primer usuario no vende directamente los servicios o productos del segundo usuario. M.J. Allen, Who Must be Confused and When?: The Scope of Confusion Actionable Under Federal Trademark Law, 81 Trademark Rep. 209, 215 (1991); Mutual of Omaha Ins. Co. v. Novak, 836 F.2d 397, 398 (8vo Cir. 1987); WSM, Inc. v. Hilton, 724 F.2d 1320 (8vo Cir. 1984).


 Se aclara que la referida enumeración no es una exhaustiva.


 Ese hecho, de por sí no convierte a dicho término en genérico. Como expre-sáramos anteriormente, la determinación de si una marca se ha convertido o no en genérica se hace a base del significado primario que le da al mismo la mayoría de los consumidores.


 Véase Plaza Co. v. White, 160 S.W.2d 312 (1942), en donde se establece que el nombre White Plaza Hotel no crea confusión al nombre Plaza Hotel debido al proliferado uso de dicha palabra en la industria hotelera por lo que el público con-sumidor puede distinguirlas con la adición de otra palabra. Véase, además, Holiday Inns, Inc. v. Holiday Out in America, 481 F.2d 445 (5to Cir. 1973), los cuales alegan el mismo resultado por las palabras Holiday y Camelot para la industria hotelera.